

SECOND AMENDMENT TO AMENDED AND RESTATED
MASTER LOAN AGREEMENT


    THIS SECOND AMENDMENT TO AMENDED AND RESTATED MASTER LOAN AGREEMENT (this
“Amendment”) is made to be effective as of November, 2020, by and between
HOMELAND ENERGY SOLUTIONS, LLC, an Iowa limited liability company (“Borrower”),
and HOME FEDERAL SAVINGS BANK, a federally chartered stock savings bank
organized under the laws of the United States (“Lender”).


RECITALS


    A.     Borrower and Lender are parties to that certain Amended and Restated
Master Loan Agreement dated effective June 29, 2017, as thereafter modified by
that certain First Amendment to Amended and Restated Master Loan Agreement dated
October 19, 2018 (as the same may be amended, restated or otherwise modified
from time to time, the “MLA”) under which Lender agreed to extend certain
financial accommodations to Borrower. Capitalized terms used and not otherwise
defined in this Amendment shall have the meanings assigned to them in the MLA.


    B.    Borrower has requested that the Lender increase the Revolving Term
Loan by $20,000,000.00 to the total sum of $50,000,000.00, extend the Maturity
Date stated in the MLA, and make modifications to certain financial covenants of
the MLA. The Lender is willing to do these things in accordance with the terms
and conditions of this Amendment.
    
AMENDMENT


    NOW THEREFORE, in consideration of the premises herein contained, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1.     Amendment. The MLA is hereby amended as follows:


(a)    Defined Terms. Section 1.01 of the MLA is hereby modified by removing and
replacing the definitions currently set forth in the MLA for the following
defined terms with the following definitions:


“Maturity Date” means November 6, 2025.


“Mortgage” means that certain Fourth Amended and Restated Mortgage dated on or
about November 6, 2020, pursuant to which a mortgage interest shall be given by
Borrower to Lender in the Real Property to secure payment to Lender of the Loan
Obligations.


“Second Supplement” means that certain Second Amended and Restated Second
Supplement to Master Loan Agreement (Term Revolving Loan) dated on or about
November 6, 2020, as the same may be amended, restated or otherwise modified
from time to time hereafter.


1
122746 / 4825-0148-5006 v4





--------------------------------------------------------------------------------



“Term Revolving Loan” means that certain revolving Loan from Lender to Borrower
in the amount not to exceed $50,000,000.00, pursuant to the terms and conditions
provided for in this Agreement, the Term Revolving Note, and the Second
Supplement.


“Term Revolving Note” means that certain Second Amended and Restated Term
Revolving Note in the original principal amount of $50,000,000.00, dated on or
about November 6, 2020, evidencing the Term Revolving Loan, as the same may be
amended, restated or otherwise modified, extended or replaced.


(b)    Term Revolving Loan. The provisions of Section 2.03 of the MLA are hereby
amended and restated as follows:


    Section 2.03.    Term Revolving Loan. Subject to the terms and conditions of
this Agreement, the Second Supplement, the Term Revolving Note, and in reliance
upon the representations and warranties set forth in this Agreement, Lender has
agreed to lend to Borrower and Borrower has agreed to borrow from Lender, as of
the Closing Date, and from time to time thereafter, on a revolving basis an
amount not to exceed $50,000,000.00, capital costs and cash and inventory
management purposes. Such amount shall be loaned by Lender pursuant to the terms
and conditions set forth in this Agreement and the Second Supplement.
(c)    Distributions. The provisions of Section 5.02(d) of the MLA are hereby
amended and restated as follows:
        (b)        Distributions, etc. Declare or pay any dividends, purchase or
otherwise acquire for value any of its membership interests (units) now or
hereafter outstanding, or make any distribution of assets to its stockholders,
members or general partners as such, or permit any of its subsidiaries to
purchase or otherwise acquire for value any stock, membership interest or
partnership interest of the Borrower, provided, however, the Borrower may: (i)
declare and pay dividends or distributions payable in membership interests
(units); (ii) purchase or otherwise acquire shares of the membership interests
(units) of the Borrower with the proceeds received from the issuance of new
membership interests (units); (iii) make cash Distributions as frequently as
quarterly; provided that immediately prior to such Distribution, and after
giving effect thereto, no Default or Event of Default exists, and Borrower is in
compliance with all covenants set forth herein on a pre- and post-distribution
basis, including compliance with the Working Capital covenant set forth in
Section 5.01(d) and the Debt Service Coverage Ratio covenant set forth in
Section 5.01(f) (“Allowed Distributions”). For purposes of Allowed
Distributions, covenant compliance shall be certified to Lender on a signed
Compliance Certificate accompanied by interim internally-prepared monthly
financial statements or audited annual financial statements, following
Borrower’s fiscal year end, in each case delivered to Lender prior to making
such Allowed Distribution; and (iv) pay dividends or distributions which are
immediately reinvested in the Borrower (“Reinvestment Distributions”); provided,
however, that immediately prior to the proposed payment of any dividends or
Distributions permitted by this Section 5.02(b), or after giving effect thereto,
no Default or Event of Default shall exist. Notwithstanding anything in this
Section 5.02(b), without a written waiver from the Lender, aggregate
Distributions made and declared in any fiscal year shall not exceed one hundred
2
122746 / 4825-0148-5006 v4





--------------------------------------------------------------------------------



percent (100%) of Borrower’s Net Income (book income) for the fiscal year in
which such Distributions are declared, unless the Borrower’s Working Capital
during said fiscal year, after giving effect to any Distributions, was at all
times in excess of $40,000,000.00, in which case the foregoing Net Income
limitation shall not apply; or


(d)    Capital Expenditures. The provisions of Section 5.02(c) of the MLA are
hereby amended and restated as follows:


        (c)        Capital Expenditures. In any fiscal year during the term of
this Agreement make any investment in fixed assets in the aggregate sum
exceeding the following applicable limit, based upon the Borrower’s Working
Capital during such fiscal year: (i) in the event Borrower’s Working Capital
during said fiscal year, after giving effect to any Distributions, was less than
$30,000,000.00 at any time during said fiscal year, the Borrower shall make no
($0.00) investment in fixed assets; (ii) in the event Borrower’s Working Capital
during said fiscal year, after giving effect to any Distributions, was equal to
or greater than $30,000,000.00 at all times during said fiscal year, the
Borrower shall not make investments in fixed assets exceeding the aggregate sum
of $17,500,000.00; and (iii) in the event Borrower’s Working Capital during said
fiscal year, after giving effect to any Distributions, exceeded $40,000,000.00
at all times during said fiscal year, the Borrower’s investments in fixed assets
shall not be limited; or


Except as expressly modified in accordance with the preceding provisions of this
Section 1, the MLA is not modified and all its terms and conditions shall remain
in full force and effect.  In no event shall this Amendment be deemed to hinder,
compromise or lessen the enforceability of the MLA or any of the Loan Documents
in any way.


2.     Conditions to Effectiveness of this Amendment. This Amendment shall
become effective as of the date of this Amendment first set forth above
provided, and at such time, that the following agreements, documents and other
items shall have been executed and delivered to the Lender by the party
indicated, each of which agreements, documents and other items shall be in form
and substance acceptable to the Lender:


    (a)    The Borrower shall have executed and delivered to the Lender this
Amendment.


(b)    The Borrower shall have executed and delivered to the Lender the Second
Amended and Restated Second Supplement to Master Loan Agreement (Term Revolving
Loan) of even date herewith.


(c)    The Borrower shall have executed and delivered to the Lender the Second
Amended and Restated Term Revolving Note in the original principal amount of
$50,000,000.00 of even date herewith.


(d)    The Borrower shall have executed and delivered to the Lender the Fourth
Amended and Restated Mortgage of even date herewith.


3
122746 / 4825-0148-5006 v4





--------------------------------------------------------------------------------



(e)    The Borrower shall have paid to the Lender the following costs, fees and
expenses: (i) the loan amendment fee required by Lender, if any; (ii) legal fees
incurred by the Lender in connection with the negotiation, preparation, review
and execution of this Amendment and all documents and agreements required or
contemplated hereby; and (iii) fees incurred or to be incurred by the Lender in
closing the transactions contemplated by this Amendment and recording and filing
any related documents.


(f)    The Borrower shall have taken such actions and executed such documents
and agreements as shall be reasonably requested by Lender to effect the terms
and conditions of this Amendment.
    
3.     Representations and Warranties of Borrower. Borrower hereby agrees with,
reaffirms, restates, and acknowledges the following:


(a)     the representations and warranties contained in the MLA, the Loan
Documents and the Related Documents. Borrower further represents and warrants
that the representations and warranties contained in the MLA, the Loan Documents
and the Related Documents continue to be true and correct as of the date of this
Amendment in all material respects except as otherwise disclosed in writing to
Lender.


(b)    that Borrower has the power and authority to execute, deliver, and
perform this Amendment and any document required under this Amendment and that
all documents contemplated herein when executed and delivered to Lender will
constitute the valid, binding and legally enforceable obligations of Borrower in
accordance with their respective terms and conditions, except as enforceability
may be limited by any applicable bankruptcy or insolvency laws.


4.     Miscellaneous.


(a)    Effect; Ratification. The amendments set forth herein are effective
solely for the purposes set forth herein and shall be limited precisely as
written, and shall not be deemed to (i) be a consent to, or an acknowledgment
of, any amendment, waiver or modification of any other term or condition of the
MLA, or (ii) prejudice any right or remedy which Lender may now have or may have
in the future under or in connection with the MLA, as amended hereby, or any
other instrument or agreement referred to therein. It is further understood and
agreed by and between Borrower and Lender that all other terms and provisions of
the MLA shall remain in full force and effect, enforceable by Lender against
Borrower as fully as though no amendments had been made hereby, and this
Amendment shall not be deemed to hinder, compromise or lessen the enforceability
of the MLA, the Notes, or any mortgage, security interest, or guaranty securing
repayment of the Loans, in any way. Each reference in the MLA and in any other
Loan Document to the “MLA” shall mean the MLA, as amended hereby.


(b)     Loan Documents. This Amendment is a Loan Document executed pursuant to
the MLA and shall be construed, administered and applied in accordance with the
terms and provisions thereof.


4
122746 / 4825-0148-5006 v4





--------------------------------------------------------------------------------



(c)    Counterparts, Facsimile Signatures. This Amendment may be executed in
several counterparts, each of which will be deemed an original and all of which
will together constitute one and the same instrument. Delivery of facsimile,
portable document format (.pdf), or other electronic copies of signature pages
for this Amendment will be valid and treated for all purposes as delivery of the
originals.


(d)    Severability. Any provision contained in this Amendment which is held to
be inoperative, unenforceable or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable or invalid without affecting the
remaining provisions of this Amendment in that jurisdiction or the operation,
enforceability or validity of such provision in any other jurisdiction.


(e)    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MINNESOTA.


(f)    WAIVER OF JURY TRIAL. THE BORROWER AND THE LENDER HEREBY IRREVOCABLY
WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT TO WHICH IT IS A PARTY OR ANY
INSTRUMENT OR DOCUMENT DELIVERED THEREUNDER.




[Signature page follows]


SIGNATURE PAGE TO
5
122746 / 4825-0148-5006 v4





--------------------------------------------------------------------------------



SECOND AMENDMENT TO AMENDED AND RESTATED
MASTER LOAN AGREEMENT
BY AND BETWEEN
HOMELAND ENERGY SOLUTIONS, LLC
AND
HOME FEDERAL SAVINGS BANK
DATED: November 6, 2020


    IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Amended and Restated Master Loan Agreement to be executed by their respective
officers and duly authorized, as of the date first above written.





BORROWER:


HOMELAND ENTERGY SOLUTIONS, LLC, an Iowa limited liability company




By /s/ James Brohammer            
James Broghammer
Its President/CEO



LENDER:


HOME FEDERAL SAVINGS BANK, a federally chartered stock savings bank organized
under the laws of the United States


By/s/ Eric Oftedahl                
Eric Oftedahl
Its Senior Vice President







STATE OF IOWA     )
    ) ss.
COUNTY OF CHICKASAW    )


On this ___ day of November, 2020, before me a Notary Public within and for said
County, personally appeared James Broghammer, to me known, who being by me duly
sworn, did say that he is the President and CEO of Homeland Energy Solutions,
LLC, the limited liability company named in the foregoing instrument, and that
said instrument was signed on behalf of said company by authority of its board
and as the free act and deed of said company.


________________________________
Notary Public




6
122746 / 4825-0148-5006 v4



